Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 1 of 13 Page ID #:20




            EXHIBIT A
   Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 2 of 13 Page ID #:21
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Central District
                                                       __________         of of
                                                                   District  California
                                                                                __________
                          Daniel Snyder                                       )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.
                   New Content Media, Inc.                                    )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                               New Content Media, Inc.

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See attached Schedule A.



 Place: Reed Smith LLP c/o Carla M. Wirtschafter; 1901                                  Date and Time:
           Avenue of the Stars, Suite 700, Los Angeles, CA 90067
           cwirtschafter@reedsmith.com

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         08/07/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Daniel Snyder
                                                                        , who issues or requests this subpoena, are:
Carla M. Wirtschafter, Reed Smith, LLP 1901 Avenue of the Stars, Suite 700, Los Angeles, CA 90067,
cwirtschafter@reedsmith.com
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
   Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 3 of 13 Page ID #:22
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
   Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 4 of 13 Page ID #:23
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                                                                  Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 5 of 13 Page ID #:24



                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 James C. McCarroll (Pro hac vice forthcoming)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jmccarroll@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice forthcoming)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
                                                                                        Attorneys for Petitioner
REED SMITH LLP




                                                                                   13 Daniel Snyder

                                                                                   14
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                   15
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   16

                                                                                   17 In re Application of Daniel Snyder            Misc. Action No.
                                                                                      for an Order Directing Discovery from         _____________________
                                                                                   18 New Content Media Inc. d/b/a MEA
                                                                                      WorldWide Pursuant to 28 U.S.C. § 1782                SCHEDULE A
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                -1-
                                                                                                                              SCHEDULE A
                                                                  Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 6 of 13 Page ID #:25



                                                                                    1                                        DEFINITIONS
                                                                                    2        1.     “Respondent” or “New Content” means New Content Media, Inc., and all
                                                                                    3 of and its officers, directors, representatives and employees, and shall include all of the

                                                                                    4 New Content’s past or present parents, subsidiaries, divisions, affiliates, assignors,

                                                                                    5 assignees, officers, directors, employees, agents, advisors, executives, attorneys,

                                                                                    6 accountants, consultants, or representatives, and any and all persons or entities acting

                                                                                    7 or purporting to act for or on its behalf or under its control.

                                                                                    8        2.     “Petitioner” or “Mr. Snyder” means petitioner Daniel Snyder, and all of
                                                                                    9 his agents, successors, assigns, attorneys and representatives.

                                                                                   10        3.     “Eleven” means Eleven Internet Services LLP and all of and its officers,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 directors, representatives and employees, and shall include all of the Eleven’s past or

                                                                                   12 present parents, subsidiaries, divisions, affiliates, assignors, assignees, officers,
REED SMITH LLP




                                                                                   13 directors, employees, agents, advisors, executives, attorneys, accountants, consultants,

                                                                                   14 or representatives, and any and all persons or entities acting or purporting to act for or

                                                                                   15 on its behalf or under its control.

                                                                                   16        4.     “MEAWW” means the website titled Media, Entertainment, Arts,
                                                                                   17 WorldWide, accessible at http://www.meaww.com.

                                                                                   18        5.     The “First Defamatory Article” refers to the article posted on or around
                                                                                   19 July 16, 2020 at the URL https://meaww.com/washington-redskins-owner-dan-snyder-

                                                                                   20 to-step-down-owing-to-sex-trafficking-allegations-fan-reactions, bearing the headline

                                                                                   21 “Washington Redskins owner Dan Snyder faces sex trafficking allegations; Internet

                                                                                   22 says, ‘He was on Epstein’s list[.]’”

                                                                                   23        6.     The “Second Defamatory Article” refers to the article posted on or around
                                                                                   24 July 16, 2020 at the URL https://meaww.com/washington-redskins-dan-snyder-jeffrey-

                                                                                   25 epstein-sexual-harrasment-sex-trafficking-scandal-name-change, bearing the headline

                                                                                   26 “#RedskinsScandal: Will Dan Snyder rename Washington Redskins the ‘Epsteins’?

                                                                                   27 Angry Internet screams ‘throw him out[.]’”

                                                                                   28        7.     The “July 16, 2020 Articles” refers collectively to the articles posted on

                                                                                                                                -2-
                                                                                                                              SCHEDULE A
                                                                  Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 7 of 13 Page ID #:26



                                                                                    1 MEAWW on or around July 16, 2020 concerning Petitioner.

                                                                                    2        8.     “The Washington Football Team” refers to the professional football team
                                                                                    3 franchise in the National Football League previously known as the “Washington

                                                                                    4 Redskins.”

                                                                                    5        9.     “The Daily Net” means the entity that does business as “theDailynet,”
                                                                                    6 which owns/operates the website that appears at URL https://thedailynet.com/, along

                                                                                    7 with all of and its officers, directors, representatives and employees, and shall include

                                                                                    8 all of the The Daily Net’s past or present parents, subsidiaries, divisions, affiliates,

                                                                                    9 assignors, assignees, officers, directors, employees, agents, advisors, executives,

                                                                                   10 attorneys, accountants, consultants, or representatives, and any and all persons or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 entities acting or purporting to act for or on its behalf or under its control.

                                                                                   12        10.    “PubNinja” means the entity doing business as PubNinja, which
REED SMITH LLP




                                                                                   13 owns/operates the website that appears at URL https://pubninja.com/, along with all of

                                                                                   14 and its officers, directors, representatives and employees, and shall include all of the

                                                                                   15 PubNinja’s past or present parents, subsidiaries, divisions, affiliates, assignors,

                                                                                   16 assignees, officers, directors, employees, agents, advisors, executives, attorneys,

                                                                                   17 accountants, consultants, or representatives, and any and all persons or entities acting

                                                                                   18 or purporting to act for or on its behalf or under its control.

                                                                                   19        11.    “Communication” means the transmittal of information (in the form of
                                                                                   20 facts, ideas, inquiries, or otherwise), whether orally or in writing, or by any other means

                                                                                   21 or medium.

                                                                                   22        12.    “Concerning” shall be interpreted in the broadest sense and shall mean and
                                                                                   23 include, without limitation, the words pertaining to, referring to, relating to, regarding,

                                                                                   24 describing, supporting, opposing, disapproving, constituting, embodying, discussing,

                                                                                   25 involving, memorializing, and dealing with, whether directly or indirectly.

                                                                                   26        13.    “Document” is used in the broadest sense permissible under Rule 34 of the
                                                                                   27 Federal Rules of Civil Procedure and means each and every written, recorded, or

                                                                                   28 graphic matter or material of any kind, type, nature, or description (whether in tangible,

                                                                                                                               -3-
                                                                                                                             SCHEDULE A
                                                                  Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 8 of 13 Page ID #:27



                                                                                    1 hard copy, printed, or electronic form), in whatever form, that is or has been in your

                                                                                    2 possession, custody, or control, including, but not limited to, all hard copy documents,

                                                                                    3 correspondence, memoranda, tapes, stenographic or handwritten notes, forms of any

                                                                                    4 kind, charts, blueprints, drawings, sketches, graphs, plans, articles, specifications,

                                                                                    5 diaries, letters, telegrams, photographs, minutes, contracts, agreements, electronic mail,

                                                                                    6 Bloomberg messages, instant messages, text messages, calendars, appointment books,

                                                                                    7 computer files, computer printouts, data compilations or any kind, teletypes, teletexes,

                                                                                    8 facsimiles, invoices, order forms, checks, drafts, statements, credit memos, reports,

                                                                                    9 position reports, summaries, surveys, indices, books, ledgers, notebooks, schedules,

                                                                                   10 transparencies, recordings, catalogs, advertisements, promotional materials, films,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 video recordings, audio recordings, CDs, DVDs, computer disks or diskettes,

                                                                                   12 removable media, brochures, pamphlets, or any written or recorded materials of any
REED SMITH LLP




                                                                                   13 kind, however stored, recorded, produced, or reproduced, and also including drafts or

                                                                                   14 copies of any of the foregoing that contain any notes, comments, or markings of any

                                                                                   15 kind not found on the original documents or that are otherwise not identical to the

                                                                                   16 original documents.

                                                                                   17        14.    “Include” or “Including” shall each be interpreted in every instance as
                                                                                   18 being illustrative of the information requested, shall be read as “including, without

                                                                                   19 limitation,” and shall not be interpreted to exclude any information otherwise within the

                                                                                   20 scope of these requests.

                                                                                   21        15.    “Person”     or   “Persons”   means     natural   persons,   proprietorships,
                                                                                   22 corporations,   partnerships, joint trusts, joint ventures, groups, associations,
                                                                                   23 organizations, and all other entities.

                                                                                   24        16.    “Requests” means the enumerated requests set forth in the section of this
                                                                                   25 Schedule B titled “Documents Requested.”

                                                                                   26                                     INSTRUCTIONS
                                                                                   27        1.     Unless a particular request states otherwise, the relevant time period to
                                                                                   28 which each request refers is January 1, 2020 to present.

                                                                                                                                 -4-
                                                                                                                               SCHEDULE A
                                                                  Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 9 of 13 Page ID #:28



                                                                                    1        2.    The past tense form shall be construed to include the present tense, and
                                                                                    2 vice versa, whenever such a dual construction will serve to bring within the scope of a

                                                                                    3 request any response that would otherwise not be within its scope.

                                                                                    4        3.    The singular form of a noun or pronoun shall include the plural of the noun
                                                                                    5 or pronoun, and vice versa.

                                                                                    6        4.    Each category of documents in these requests extends to any and all
                                                                                    7 documents in your possession, custody, or control, including all drafts and non-identical

                                                                                    8 copies. A document shall be deemed to be in your possession, custody, or control if it

                                                                                    9 is in your physical custody, or if it is in the physical custody of any other person and

                                                                                   10 you (a) own such document in whole or in part; or (b) have a right by contract, statute,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 or otherwise to use, inspect, examine, or copy such document; or (c) have an

                                                                                   12 understanding, express or implied, that you may use, inspect, examine, or copy such
REED SMITH LLP




                                                                                   13 document; or (d) as a practical matter, have been able to use, inspect, examine, or copy

                                                                                   14 such document. Such documents shall include, but are not limited to, documents that

                                                                                   15 are in the custody of any of your attorneys, representatives, or other agents.

                                                                                   16        5.    All requests for the production of documents shall be construed to include
                                                                                   17 any additional documents responsive to these requests that are discovered or that come

                                                                                   18 into your possession after the date of production.

                                                                                   19        6.    All documents should be produced either in the order and format in which
                                                                                   20 they were maintained in the normal course of business or in another format to be

                                                                                   21 mutually agreed upon by the parties. Documents should contain a clear indication of

                                                                                   22 where each document ends and the next begins. Documents maintained in a file folder

                                                                                   23 or binder should be preceded by the file folder or binder label, if one exists. All

                                                                                   24 attachments to a document should be produced with the document. All documents

                                                                                   25 should be marked with a bates-stamp or similar serial document identifying system.

                                                                                   26        7.    With respect to electronically stored information (“ESI”):
                                                                                   27              a.     All electronic mail, HTML and dynamic files (including but not
                                                                                   28                     limited to spreadsheets and databases) responsive to these requests

                                                                                                                              -5-
                                                                                                                            SCHEDULE A
                                   Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 10 of 13 Page ID #:29



                                                                                    1        that are maintained in the usual course of business in electronic
                                                                                    2        format shall be produced in their native format along with the
                                                                                    3        software necessary to interpret such files if such software is not
                                                                                    4        readily available.
                                                                                    5   b.   All other documents responsive to these requests that are maintained
                                                                                    6        in the usual course of business in electronic format shall be produced
                                                                                    7        in properly unitized, single-page TIFF Group IV format complete
                                                                                    8        with full text extracts and all associated metadata.
                                                                                    9   c.   All documents responsive to these requests shall be produced with
                                                                                   10        the metadata normally contained within such documents. If such
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        metadata is not available, each document shall be accompanied by a
                                                                                   12        listing of all file properties concerning such document, including,
REED SMITH LLP




                                                                                   13        but not limited to, all information concerning the date(s) the
                                                                                   14        document was last accessed, created, modified or distributed, and
                                                                                   15        the author(s) and recipient(s) of the document.
                                                                                   16   d.   Under no circumstances should ESI be converted from the form in
                                                                                   17        which it is ordinarily maintained to a different form that makes it
                                                                                   18        more difficult or burdensome to use the ESI. ESI should not be
                                                                                   19        produced in a form that removes or significantly degrades the ability
                                                                                   20        to search the ESI by electronic means where the ESI is ordinarily
                                                                                   21        maintained in a way that makes it searchable by electronic means.
                                                                                   22        Databases or underlying data should be produced subject to
                                                                                   23        discussions of production format issues with Plaintiff’s counsel. If
                                                                                   24        you decline to search or produce ESI on the ground that such ESI is
                                                                                   25        not reasonably accessible because of undue burden or cost, identify
                                                                                   26        such information by category or source and provide detailed
                                                                                   27        information regarding the burden or cost you claim is associated
                                                                                   28        with the search or production of such ESI.

                                                                                                                    -6-
                                                                                                                  SCHEDULE A
                                   Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 11 of 13 Page ID #:30



                                                                                    1        8.     If any document or data, including ESI, that you are requested to produce
                                                                                    2 or identify herein was at one time in existence, but has been lost, discarded, or

                                                                                    3 destroyed, identify in writing each document and provide the following information: (a)

                                                                                    4 the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances

                                                                                    5 and manner in which it was lost, discarded, or destroyed; (c) the reason or reasons for

                                                                                    6 disposing of the document (if discarded or destroyed), including whether such

                                                                                    7 destruction, etc., was pursuant to a written records retention or destruction policy; (d)

                                                                                    8 the identity of all persons authorizing the document and/or having knowledge of the

                                                                                    9 document; (e) the identity of the persons who lost, discarded, or destroyed the

                                                                                   10 document; (f) the identity of any persons having knowledge of the contents thereof; and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 (g) a detailed summary of the nature and contents of the document, including the

                                                                                   12 author(s) of the document(s), the name of the person(s) to whom the document(s)
REED SMITH LLP




                                                                                   13 was/were delivered or addressed, including indicated or blind copy recipients, the date

                                                                                   14 of the document(s), and a description of the subject matter thereof, including any

                                                                                   15 attachment or appendices, and the number of pages.

                                                                                   16        9.     If you object in whole or in part to the production of any document or
                                                                                   17 tangible thing based on a claim of privilege or work product, or for any other reason,

                                                                                   18 provide a list of the documents being withheld and for each such document: (a) state

                                                                                   19 and, if the privilege is governed by state law, which state’s privilege rule is being

                                                                                   20 invoked and (b) provide a description of the document, including (i) the type of

                                                                                   21 document; (ii) the general subject matter of the document; (iii) the date of the document;

                                                                                   22 (iv) the location and custodian of the document; (v) the author of the document, the

                                                                                   23 addressee of the document, any other recipients shown in the document, and, where not

                                                                                   24 apparent, the relationship of the author, addressees, and recipients to each other; and

                                                                                   25 (vi) the basis for your objection, including the nature of the privilege which is being

                                                                                   26 claimed.

                                                                                   27        10.    If any of these documents cannot be produced in full, or if you object to
                                                                                   28 producing any document in full, you are to produce them to the fullest extent possible,

                                                                                                                              -7-
                                                                                                                            SCHEDULE A
                                   Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 12 of 13 Page ID #:31



                                                                                    1 specifying clearly the reasons for your inability to produce the remainder and stating

                                                                                    2 any information, knowledge, or belief you have concerning the unproduced portion.

                                                                                    3        11.    The specificity of any request herein shall not be construed to limit the
                                                                                    4 generality or reach of any other request herein.

                                                                                    5                              DOCUMENTS REQUESTED
                                                                                    6        1.     All Documents and Communications concerning the July 16, 2020
                                                                                    7 Articles, including but not limited to all drafts, notes, memoranda, underlying source

                                                                                    8 materials, email communications, and/or social media posts concerning the July 16,

                                                                                    9 2020 Articles.

                                                                                   10        2.     All Documents and Communications concerning Mr. Snyder.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        3.     All Documents and Communications concerning the Washington Football
                                                                                   12 Team, including but not limited to all documents and communications concerning
REED SMITH LLP




                                                                                   13 current, past, and prospective owners, managers and/or principals thereof.

                                                                                   14        4.     All Documents and Communications evidencing the Person(s) responsible
                                                                                   15 for drafting the July 16, 2020 Articles.

                                                                                   16        5.     All Documents and Communications evidencing the Person(s) responsible
                                                                                   17 for editing the July 16, 2020 Articles.

                                                                                   18        6.     All Documents and Communications evidencing the Person(s) responsible
                                                                                   19 for authorizing publication of the July 16, 2020 Articles.

                                                                                   20        7.     All Documents and Communications evidencing the Person(s) who
                                                                                   21 proposed and/or commissioned the drafting of (a) the July 16, 2020 Articles; (b) any

                                                                                   22 articles or content concerning Mr. Snyder; or (c) any articles or content concerning the

                                                                                   23 Washington Football Team.

                                                                                   24        8.     All communications with or documents concerning any present of former
                                                                                   25 employee, owner, agent or representative of the Washington Football Team.

                                                                                   26        9.     All Documents and Communications concerning or evidencing any
                                                                                   27 monies generated by New Content Media that were derived from the publication of the

                                                                                   28 July 16, 2020 Articles, either directly or indirectly.

                                                                                                                               -8-
                                                                                                                             SCHEDULE A
                                   Case 2:20-mc-00076-MWF-MRW Document 1-2 Filed 08/07/20 Page 13 of 13 Page ID #:32



                                                                                    1        10.   All Documents and Communications concerning or evidencing the number
                                                                                    2 of site views for each of the July 16, 2020 Articles.

                                                                                    3        11.   All Documents and Communications evidencing the IP addresses of
                                                                                    4 MEAWW site users who viewed the July 16, 2020 Articles.

                                                                                    5        12.   All Documents and Communications evidencing the countries from which
                                                                                    6 MEAWW users accessed the July 16, 2020 Articles.

                                                                                    7        13.   All Documents and Communications evidencing the servers used by New
                                                                                    8 Content Media in connection with MEAWW.

                                                                                    9        14.   All Documents and Communications concerning New Content Media’s
                                                                                   10 policies and procedures for content production on MEAWW.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        15.   All Documents and Communications concerning the organizational
                                                                                   12 relationship between New Content Media and Eleven.
REED SMITH LLP




                                                                                   13        16.   All Documents and Communications concerning the organizational
                                                                                   14 relationship between New Content Media and PubNinja.

                                                                                   15        17.   All Documents and Communications concerning the organizational
                                                                                   16 relationship between New Content Media and The Daily Net.

                                                                                   17        18.   All Documents and Communications with or concerning Eleven.
                                                                                   18        19.   All Documents and Communications with or concerning Prarthna Sarkar.
                                                                                   19        20.   All Documents and Communications with or concerning Anay
                                                                                   20 Chowdhary.

                                                                                   21        21.   All Documents and Communications with or concerning Nirnay
                                                                                   22 Chowdhary.

                                                                                   23        22.   All Documents and Communications with or concerning Alysha Tharani.
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                              -9-
                                                                                                                            SCHEDULE A
